 

Exhibit 10.1

 

FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (the “Amendment”) is
entered into by and between ONCOSEC MEDICAL INCORPORATED (the “Company”) and
DANIEL J. O’CONNOR (the “Executive”), effective as of the date of execution.

 

WHEREAS, the Company and the Executive have entered into an executive employment
agreement dated November 7, 2017 (the “Agreement”); and

 

WHEREAS, the Company and Executive desire to amend the Agreement to increase the
term of Executive’s employment pursuant to the terms and conditions contained in
the Agreement;

 

NOW, THEREFORE, the Company and Executive agree as follows:

 

The Agreement is hereby amended by deleting the first sentence of Section III.A
and replacing it with the following:

 

“A. Initial Term and Renewal. Effective as of April 15, 2020, the initial term
of this Agreement shall be for a period of two (2) years commencing on the
Commencement Date (the “Initial Term”) and, commencing at the end of the Initial
Term, shall be extended automatically for successive one (1) year periods (the
Initial Term and any extensions being collectively referred to as the
“Employment Term”), unless terminated earlier pursuant to the provisions of
Section IV or V below.”

 

Except as modified by this Amendment, the Agreement remains in full force and
effect. This Amendment and the Agreement, as previously amended, when construed
together, constitute the entire agreement of the parties with respect to the
matters addressed herein.

 

(Signature on following page)

 

   

 

 

EXECUTED on the 15th day of April, 2020.

 

EXECUTIVE:   ONCOSEC MEDICAL INCORPORATED       /s/ Daniel J. O’Connor   /s/ Dr.
Avtar Dhillon Daniel J. O’Connor   Dr. Avtar Dhillon     Chairman of the Board
of Directors

 

 - 2 - 

 

 



